DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on February 20, 2019 and January 5, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowed because none of the prior art of record discloses or 
suggests an accommodation seat having at least one groove; a first cloth disposed on the accommodation seat; a coil layer disposed on the first cloth and placed in the at least one groove with the first cloth; a glue layer disposed on the first cloth and covering the groove; and a second cloth disposed on the glue layer, in combination with the remaining claimed features.
	Claims 7-10 are allowed because none of the prior art of record discloses or suggests providing an accommodation seat and disposing a first cloth on the accommodation seat; processing the accommodation seat provided with the first cloth to form at least one groove; providing a coil layer including at least one coil, and placing the at least one coil in the groove to form a lower semi-finished product; providing a second cloth and disposing a glue layer on the second cloth to form an upper semi-finished product; laminating the upper semi-finished product and lower semi-finished .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 5, filed January 21, 2021, with respect to the objections to the specification, drawings, and claims 2 and 7-10, have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAL KAPLAN/Primary Examiner, Art Unit 2836